Citation Nr: 0946484	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to January 2008 
and an evaluation higher than 10 percent disabling from 
January 23, 2008 forward, for posterior labral tear of the 
right shoulder with bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 
2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  From March 11, 2006, forward, the Veteran's posterior 
labral tear of the right shoulder with bursitis resulted in 
painful motion of the right arm above shoulder level but did 
not result in functional limitation of motion of the right 
arm to shoulder level or closer to his side; did not result 
in nonunion, malunion, or fibrous union of the humerus, 
clavicle or scapula; and did not result in any dislocation or 
ankylosis.  

2.  The Veteran's posterial labral tear of the right shoulder 
with bursitis does not render the Veteran unable to secure or 
follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, have 
been met for the Veteran's posterior labral tear of the right 
shoulder with bursitis, from March 11, 2006 forward.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.2, 4.7, 4.10, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This is an appeal of the initial rating assigned by the RO.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was established for the disability on 
appeal in an August 2006 rating decision in which the RO 
assigned a noncompensable (zero percent) rating.  In a 
September 2008 rating decision, the RO increased the rating 
to 10 percent disabling, effective January 23, 2008, the date 
of a VA examination of the Veteran's shoulder.  

In a March 2007, the Veteran, through his representative, 
stated that his main occupation was that of welder and that 
he was unemployed at the time because of his right shoulder 
disability.  In an October 2007 rating decision, the RO 
denied a total disability rating based on unemployability due 
to service connected disability (TDIU) with regard to the 
Veteran's right shoulder disability.  

The Veteran's statements regarding unemployability due to his 
service connected right shoulder condition were received by 
VA while his appeal was pending as to the rating assigned for 
that disability.  As such, his remarks regarding 
unemployability are consistent with his appeal of the rating 
assigned because he specifically stated that his right 
shoulder condition resulted in his unemployment.  Whether a 
TDIU is warranted for this disability is best viewed as part 
and parcel to his appeal for a higher initial rating.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In an October 2007 rating decision, the RO denied a TDIU, 
informed the Veteran of the reasons for that denial, and 
cited the regulation that contains the criteria for a TDIU.  
As explained in the "Duties to notify and assist" section 
of this Board decision, the RO provided the Veteran notice as 
to what was needed to establish a TDIU and did so prior to 
the October 2007 decision.  Thus, the Board finds no reason 
to not address this part of his appeal in the instant 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's right shoulder disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5019 for 
bursitis.  This provision instructs the rater to rate the 
disability based on limitation of motion of the affected 
parts, as degenerative arthritis.  

Degenerative arthritis is evaluated on the basis of 
limitation of motion as per the diagnostic codes for the 
specific joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
rating can be assigned for x-ray evidence of 2 or more major 
joints or 2 or more minor joint groups and a 20 percent 
rating can be assigned if such involvement includes 
occasional incapacitating episodes.  Id.  

Normal motion of the shoulder is from 0 to 180 degrees of 
forward elevation (flexion) and 0 to 180 degrees of 
abduction, both measured with 0 degrees the position of the 
straight arm at the side with fingers pointing to the floor 
and with 180 degrees the position of a straight arm overhead 
with fingers pointing to the ceiling.  See 38 C.F.R. § 4.71a, 
Plate I.  Normal external rotation is from a position with 
the upper arm bent at the elbow and starting at a position 
parallel to the floor, defined as 0 degrees, and rotated 
upward to a position perpendicular to the floor, defined as 
90 degrees.  Id.  Normal internal rotation is from that same 
starting position but rotated downward to a position 
perpendicular to the floor, also defined as 90 degrees.  Id.

Because the Veteran is right handed, where there is a 
difference in ratings based on the major or dominant side as 
opposed to the minor or nondominant side, the ratings for the 
major side apply.  38 C.F.R. § 4.69 (2009).  

Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Limitation to midway between the side 
and shoulder level warrants a 30 percent rating.  Id.  
Limitation to shoulder level warrants a 20 percent rating.  
Id.  

The Veteran has reported that his shoulder is unstable so the 
Board has considered whether a rating based on the criteria 
at 38 C.F.R. § 4.71a Diagnostic Codes 5202 or 5203 is 
warranted.  Impairment of the major humerus that involves 
loss of head of the humerus (flail shoulder) is assigned an 
80 percent rating.  C.F.R. § 4.71a, Diagnostic Code 5202.  
Where there is fibrous union of the humerus a 60 percent 
rating is assigned.  Id.  Recurrent dislocation of the 
scapulohumeral joint is assigned a 30 percent rating if there 
are frequent episodes and guarding of all arm movements and a 
20 percent rating with infrequent episodes and guarding of 
movement only at shoulder level.  Id.  Malunion with marked 
deformity is assigned a 30 percent rating and malunion with 
moderate deformity is assigned a 20 percent rating.  Id.  

Dislocation of the clavicle or scapula is assigned a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Nonunion of the clavicle or scapula is assigned 20 percent 
rating if there is loose movement and a 10 percent rating if 
without loose movement.  Id.  Malunion is also assigned a 10 
percent rating.  Id.  

Diagnostic Codes 5200 is not for application as the 
preponderance of evidence shows that the Veteran does not 
have scapulohumeral articulation ankylosis.  See 38 C.F.R. 
§ 4.71a.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Service treatment records show only that the Veteran had a 
right shoulder sprain and tissue tear but do not indicate 
range of motion of his right arm.  Notes from December 9, 
2005 show that the Veteran had normal motion of his shoulder 
but reported pain and a feeling of instability of the 
shoulder.  These notes state that the Veteran reported pain 
on forward flexion, extension, and/or adduction and that his 
symptoms persisted with overhead movements and lifting.  He 
reported multiple "dislocations" and a feeling of 
instability of the right shoulder but objective findings 
included that there was no instability, the shoulder did not 
suddenly 'lock up', and motion was normal.  He did have pain 
of the glenohumeral joint which increased by raising his arm 
above shoulder level, moving the arm across the chest, and 
lifting objects.  

Notes from December 13, 2005 include the Veteran's report 
that he had pain in his right shoulder and that the joint 
felt unstable.  In this report, the Veteran stated that his 
shoulder felt unstable but that he had not had any 
dislocations to date.  He was found to have normal motion of 
the right shoulder.  By January 2006 there were no more 
reports of instability.  

In August 2006, following a review of pertinent medical 
history by the examiner, the Veteran underwent an initial VA 
examination of his right shoulder, which included a review of 
the pertinent medical history by the examiner.  The Veteran 
reported that he experienced pain of about 5 on a scale of 
zero to 10 and that he would get flareups of pain between 5 
and 7 three times per week.  He reported that that he suffers 
from weakness, stiffness, instability, and lack of endurance 
of the shoulder.  He also reported that he was currently an 
unemployed welder, having discontinued his occupation because 
of the pain.  

Physical examination revealed flexion from 0 to 180 degrees, 
abduction from 0 to 180 degrees, extension from 0 to 50 
degrees, internal rotation from 0 to 90 degrees, and external 
rotation from 0 to 90 degrees.  Of note is that "extension" 
with regard to the shoulder is not a motion defined in the 
Rating Schedule and thus is not a meaningful measurement as 
far as assigning a rating. There was no change in motion upon 
repeated or resisted testing.  Crepitus was present in the 
acromioclavicular joint only upon flexion and abduction.  
There was no palpable tenderness over the anterior posterior 
shoulder joint.  There are no findings of instability.  

These results, which show no limitation of motion, and the 
service records that indicated that the Veteran had normal 
motion of the right shoulder, are evidence against assigning 
a compensable rating for the Veteran's right shoulder 
disability under either the criteria found at Diagnostic Code 
5201.  

Significantly, both the August 2006 VA examination report and 
the service treatment records include the Veteran's reports 
of pain on motion.  Applying 38 C.F.R. § 4.40 and § 4.45, or 
alternatively, Diagnostic Code 5003, to these results, the 
Board finds that a 10 percent rating for painful motion of 
the Veteran's right arm is warranted.  He provided 
satisfactory evidence of pain through his reports both prior 
to separation from service and shortly after separation from 
service.  VA received his claim within one year of the 
Veteran's separation from active service.  

For these reasons, the 10 percent rating is warranted from 
the day following his separation from active service.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Although the Veteran reported dislocations and a feeling of 
instability in December 2005, service medical personnel 
listed the word 'DISLOCATIONS' in quotes, which tends to show 
that the accuracy of the report of dislocations was in doubt.  
A week later the evidence shows that there had been no 
dislocations to date.  There is no objective evidence in 
these records or in the examination report that the Veteran 
has ever had a dislocation involving his shoulder, clavicle, 
scapula, or humerus.  The Board therefore finds that the 
preponderance of the evidence tends to show that the Veteran 
has never had a dislocation of his clavicle, scapula, or 
humerus.  Nor is there any evidence of malunion, nonunion, or 
fibrous union.  Hence, a rating under Diagnostic Code 5202 or 
5203 is not warranted.  

There is no other evidence pertinent to the Veteran's 
shoulder disability prior to the examination which took place 
on January 23, 2008.  During the January 2008 examination, 
which took place following the examiner's review of the 
Veteran's pertinent medical history, the Veteran reported 
suffering right shoulder pain 5 times per week after overhead 
activities, prolonged driving and pulling, lifting, or 
pushing objects.  This pain he reported as lasting from 1 to 
2 days.  He also reported fatigue after repeated use of the 
shoulder, and occasional stiffness, but did not report any 
instability or dislocation.  The Veteran reported that he was 
currently in training as an environmental health and safety 
officer and that he had not lost any workdays at school.  

Range of motion testing results were listed in the 
examination report as forward flexion of 170/180 degrees, 
abduction of 150/180 degrees, internal rotation of 70 
degrees, and external rotation of 50 degrees.  On repeated 
testing the Veteran experienced pain on forward flexion 
starting at 100 degrees and the forward flexion decreased to 
150 degrees.  Pain on abduction started at 80 degrees and 
abduction decreased to 130 degrees.  Internal rotation did 
not result in pain or decrease.  External rotation caused 
pain from beginning to the end with a reduction to 30 
degrees.  Fatigue was noted after repeated testing.  There 
was no objective evidence of instability, weakness of the 
rotator cuff muscles, abnormal movement, or guarding on 
movement.  He had moderate tenderness over the lateral aspect 
of the shoulder and acromioclavicular joint area with no heat 
or redness.  There was no ankylosis.  

This evidence shows that repetitive testing caused pain which 
in turn reduced the Veteran's range of motion.  Even with the 
reduction due to pain the Veteran's motion was to 130 degrees 
of abduction and 150 degrees of flexion, considerably greater 
motion than that required for a compensable rating (shoulder 
level) under Diagnostic Code 5201.  As such application of 
38 C.F.R. § 4.40 and § 4.45 do not provide for a higher 
rating under Diagnostic Code 5201.  

During this examination the Veteran reported that he had no 
dislocations or instability of his right shoulder, providing 
evidence against assigning a rating under Diagnostic Code 
5201 or 5202.  

In short, the January 2008 examination provides evidence 
against assigning a disability rating higher than 10 percent 
or any rating in addition to the 10 percent already assigned 
for painful motion.  

The Board now turns to whether a TDIU is warranted based on 
this right shoulder disability, as the Veteran has contended.  

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In order to be granted a TDIU, the Veteran's service 
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

There is no evidence of record that the Veteran is unable to 
secure or follow a substantially gainful occupation as the 
result of his service connected right shoulder disability.  
He has not stated so.  Rather, the Veteran reported that his 
right shoulder disability prevented him from working as a 
welder.  Service personnel records show that the Veteran had 
completed 12 years of education prior to the time he entered 
active service.  There is no indication in the record that 
the Veteran is limited by ability or otherwise to an 
occupation as a welder.  He reported during the most recent 
examination that he was attending environmental health and 
safety officer training.  

This evidence tends to show that although it is possible that 
the Veteran's right shoulder disability may have resulted in 
his an inability to work as a welder, it has not rendered him 
unable to secure or follow a different substantially gainful 
occupation.  Nothing in the regulations indicates that a TDIU 
is warranted for the inability to pursue one trade or 
profession or even a given type of work.  The Veteran's 
educational background indicates that he is not limited to 
working only as a welder.  

No other employment information is of record.  This is not 
due to neglect on the part of VA in trying to obtain 
information.  In March 2007, the RO sent a letter to the 
Veteran asking him to request that his last employer complete 
and return an enclosed VA Form 21-4192, Request for 
Employment Information.  In that letter the RO instructed the 
Veteran that if he believed that he was entitled to a 100 
percent rating based on an inability to secure and follow a 
substantially gainful occupation he should complete an 
enclosed VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability.  These forms were not 
returned to VA.  There is no indication in the evidence of 
record that the Veteran's work history limits his employment 
options to only that of a welder.  Service treatment records 
from January and March 2007 document the Veteran's report 
that he is a full time and successful student

The evidence of record thus preponderates against a finding 
that the Veteran's right shoulder disability renders him 
unable to secure or follow a substantially gainful 
occupation.  Hence a TDIU is not warranted.  

The RO determined that referral for a rating outside the 
Schedule for Rating Disabilities was not warranted because 
the evidence did not show that this case presents an 
exceptional or unusual disability picture.  The Board agrees.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical application of 
regular schedular standards.  Id.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's service 
connected right shoulder disability results in a level of 
disability or symptomatology not addressed by the schedular 
criteria.  This disability results in pain and some 
limitation of motion.  These manifestations, both in kind and 
severity, are contemplated by the schedular criteria found at 
38 C.F.R. § 4.71a Diagnostic Code 5201 with due consideration 
given to the regulatory language found at 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Thus, analysis of this case under the first 
step specified in Thun indicates that referral for 
extraschedular consideration is not warranted in this case, 
the Board need go no further in the analysis. 

In summary, the preponderance of evidence of record shows 
that the Veteran's right shoulder disability warrants a 10 
percent rating from the day after he was separated from 
active service.  Additionally, the preponderance of evidence 
of record shows that the Veteran's right shoulder disability 
does not warrant a rating higher than 10 percent for any 
period on appeal, does not warrant an additional rating, and 
does not warrant referral for extraschedular consideration.  
Hence, the appeal is granted to the extent that the rating is 
increased to 10 percent from the day after he was separated 
from active service and denied as to any and all other 
ratings.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2006, March 2007, and May 2008.  
The May 2006 letter was sent prior to the initial 
adjudication of the Veteran's claim for service connection 
for a right shoulder disability, the adjudication from which 
this appeal arises.  The March 2007 letter was sent prior to 
the first time the RO considered whether a TDIU was warranted 
and that letter informed the Veteran of the specific criteria 
which must be met in order for a TDIU to be awarded.  These 
letters fully addressed all required notice elements and 
included notice as to how VA assigns effective dates and 
disability ratings.  The letters informed the Veteran of what 
evidence was required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The May 2008 letter provided the Veteran with additional 
notice as to the specific criteria for evaluating 
disabilities of the shoulder joint.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  Two adequate 
examinations of the Veteran's right shoulder were conducted 
by VA; one in August 2006 and one in January 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 10 percent disability rating, but no higher, is granted 
from March 11, 2006 forward, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


